UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4270


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID GRANT, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cr-00726-DCN-1)


Submitted: November 27, 2019                                Decided: December 11, 2019


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Robert Haley, J. ROBERT HALEY LAW OFFICE, North Charleston, South
Carolina, for Appellant. Sherri A. Lydon, United States Attorney, Emily Evans
Limehouse, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Grant, Jr., entered a conditional guilty plea to possession of a firearm by a

convicted felon under 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(e) (2012), reserving the right

to appeal the denial of his motion to suppress evidence seized following execution of a

search warrant. On appeal, Grant argues that the search warrant was invalid because the

affidavit supporting the warrant application referred to an incorrect address and thus

violated the Fourth Amendment’s particularity requirement. We agree with the district

court that this technical error did not invalidate the search warrant.

       The Fourth Amendment provides, in pertinent part, that “no Warrants shall issue,

but upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const. amend. IV. The

requirement for particularity “ensures that the search will be carefully tailored to its

justifications, and will not take on the character of the wide-ranging exploratory searches

the Framers intended to prohibit.” Maryland v. Garrison, 480 U.S. 79, 84 (1987). The

particularity requirement is satisfied when an officer in possession of a search warrant

describing a particular place to be searched can reasonably ascertain and identify the place

intended to be searched. United States v. Owens, 848 F.2d 462, 463 (4th Cir. 1988). An

erroneous description or a factual mistake in the search warrant will not necessarily

invalidate the warrant and the subsequent search. Id. at 463-64. Even if the description of

the place to be searched is mistaken, there is no Fourth Amendment violation when the

officers executing the search reasonably believe that the warrant is sufficiently particular

and that they are searching the correct location. Garrison, 480 U.S. at 84-89.

                                              2
       In this case, it was clear to the officers that they were to search Grant’s residence.

Although the affidavit in support of the search warrant application twice inadvertently

mentioned an incorrect address, the correct address was also used twice in the affidavit.

And, more importantly, the search warrant included only the correct address. The warrant

clearly concerned the illegal activities of a particular individual, Grant, and the officers

knew that Grant resided at the address identified in the search warrant. Moreover, Grant

admitted to a detective that he was dealing drugs at his residence and that there was

packaged heroin in the bedroom. Upon searching the residence, the officers found the

drugs in the location described by Grant. In these circumstances, the technical errors in

the search warrant affidavit did not invalidate the warrant or require suppression of the

evidence seized when the warrant was executed. We therefore conclude that the district

court properly denied Grant’s suppression motion.

       For these reasons, we affirm Grant’s conviction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3